DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits. Claims 1-14 are currently pending and are addressed below. 

Response to Arguments
1. 	Applicant’s response arguments, with regards to calms 1-14, filed on 1/21/2021. 
On page 12 of Applicant response, the Applicant argued “each of the independent claims has been rewritten”, Examiner respectfully disagrees with Applicant because the rewriting of the claims was not enough to overcome the rejection. 

On pages 13- 14 of Applicant response, regarding 101 rejection, the applicant argues that the additional elements are not well-understood, routine and conventional and that the Examiner has not met the burden set forth in the Berkheimer memo. Examiner respectfully disagrees.  Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities. The final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited a performing generic computer functions routinely used and  Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.

On pages 14 -16 of Applicant response, regarding 101 rejection, the applicant argues that under McRo and Bascom the present claims are statutory subject matter under Section 101. Examiner respectfully disagrees. The claims at issue in McRO described methods of automatic lip synchronization and facial expression animation using computer-implemented rules. While the Federal Circuit determined that "[b]y incorporating the specific features of the rules as claim limitations, [the relevant claim] is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques," the court noted that the specified application of rules by the computer differed from the rules applied by humans to perform McRO, at 1314 ("This activity, even if automated by rules, would not be within the scope of the claims because it does not evaluate sub-sequences, generate transition parameters or apply transition parameters to create a final morph weight set. It is the incorporation of the claimed rules, not the use of the computer, that 'improved [the] existing technological process' by allowing the automation of further tasks.") (Internal citations omitted). In contrast, the claimed specific features of the present application (e.g. performing localization, collecting data and allocating data) would be applied in the same way by a human performing the analysis (mentally or perhaps with the assistance of pen and paper) as they are by the claimed “computer system.  The claimed process may implement a combined order of rules that output specific information, but that information is not used in the claimed process to create anything akin to a desired sequence of synchronized, animated characters in computer animation. Rather, existing information is organized into a new form through the performance of a series of logical operations on the existing information. Thus, because the claimed application of rules by the computer would be no different were the rules applied by a human; and because any formatted information is not used in the claimed process to solve any technical problem akin to a desired sequence of synchronized animated characters in computer animation, the pending claims are not analogous to those at issue in McRO. Thus, these arguments are not persuasive.
In BASCOM step 2B of the analysis determined that when considered as a whole, the additional elements set forth a non-generic arrangement of the additional elements that was essential to enabling the customizable filtering features specific to each end user, thus illustrating the inventive concept.  Contrary to that claim set, the instant application’s claims merely collects 

On pages 16 – 18 of Applicant response, regarding 101 rejection, the applicant argues the claims are not directed to a judicial exception under Enfish. Examiner respectfully disagrees. First, it is noted that Appellant’s Specification makes no mention of a technological or technical improvement.  As seen in MPEP § 2106.04(a)(I), in Enfish, “[i]t was the specification’s discussion of the prior art and how the invention improves the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that provided eligibility.”  MPEP § 2106.05(a) further states, “If it is asserted that the invention improves upon conventional functioning of a computer or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.”  Again, Appellant’s Specification provides no evidence of an intended technical or technological improvement.  Second, the processing and localization elements in the claims are recited at a high level of generality.  There is no improvement in a computer-related technology. The Examiner points out that collecting data about a vehicle even while using sensors is 

On Pages 18 to 21 of Applicant response, regarding 101 rejection, the applicant argues that “the present claims encompass and represent statutory subject matter under 35 U.S.C. 101” under Alice, Examiner respectfully disagrees.  MPEP 2106.05 states “an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” It later goes on to say “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110” Applicant’s claims apply routine actives such as data gathering and localization in a general manner to a generic processor to perform its generic function.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 2A Prong One: The claim recites the steps of  "Ascertaining a scenario...", "deriving a robustness degree...", "adapting a current robustness degree...", "allocating at least a portion of the sensor data...", "and ascertaining at least one of a position and an orientation of the vehicle...". These limitations as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of “via a processor”. That is, other than reciting “via a processor” nothing in the claim elements precludes the steps from practically being performed in the mind. This nominal recitation of via a processor does not take the claim limitations out of the mental process grouping. These limitations recite an abstract idea which is directed to mental process. 
Step 2A, Prong Two: The claim does include additional elements in "supplying sensor data...", "providing a digital map...", "an allocation module", and "a position-determination module." However the additional elements are not sufficient to amount to significantly more than the judicial exception because they do not appear to integrate the judicial exception into a practical application, the "supplying sensor data..." and "providing a digital map..." are directed to extra-solution activity, specifically pre-solution data gathering. In light of the interpretation of both the "allocation module" and "a position-determination module", the modules are merely used as general computer components for application of the judicial exception. The additional element of “via a processor” that performs the steps are recited at a high level of generality and merely automates the steps, therefore acting as a generic processor to perform 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a processor, the same analysis applies here in step 2B. There for independent claims 1 and 14 are ineligible.  

	Dependent claims 2-13 include the steps of adapting of at least on parameter (claims 2, 5-6), selecting map data of the digital map, selecting a resolution of the digital map and selecting an algorithm (claim 5), adapting of the current robustness (claim 7), ascertaining (claim 9), setting up an environment model (claim 10), ascertaining a scenario change and deriving (claim 12) and generating (claim 13). (Step 1: Yes) 
	Step 2A Prong one: claims 2-13 depend on claim 1 and recites the limitations stated in Step 1. These claims recite an abstract idea which is directed to a mental process. 
	Step 2A Prong two: This judicial exception is not integrated into a practical application. The claim does not include additional elements that integrate the abstract idea into a practical application. 
	Step 2B: claims 2-13 do not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly claims 2-13 are not patent eligible.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.P./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667